Citation Nr: 0116871	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-00 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for 
residuals of a nissen fundoplication repair performed in 
January 1996.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The notice of disagreement was received in 
September 1998, a statement of the case was issued in 
December 1998, and a substantive appeal was received in 
January 1999.  Supplemental statements of the case were 
issued in January 2000 and March 2001.  Pursuant to his 
request, the veteran was afforded a RO hearing in regard to 
the issue on appeal in June 2000.

The Board notes that the issue of entitlement to service 
connection for a lung disorder was originally remanded by the 
Board in a February 1999 decision.  In a March 2001 rating 
decision, the RO granted entitlement to service connection 
for a lung disorder, chronic obstructive pulmonary disease, 
evaluated as 30 percent disabling and effective from October 
28, 1994.  That issue is therefore no longer in appellate 
status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from January 14, 1996, to January 28, 1996, for repair 
of a hiatal hernia and nissen fundoplication.

3.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.

4.  The veteran's residuals of a nissen fundoplication repair 
are not the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing his treatment.  

5.  The veteran's residuals of a nissen fundoplication repair 
were reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitled to compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for residuals of a nissen 
fundoplication repair performed at a VAMC in January 1996 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
treatment records dated from 1994 as well as private 
treatment records and a private medical evaluation addressing 
the issue raised in this appeal.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this appeal.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of these issues.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
RO hearing.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

In the present case, the veteran contends that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 is warranted for 
residuals of a nissen fundoplication repair procedure 
performed at a VAMC in January 1996.  Specifically, the 
veteran contends that the surgery resulted in an elevated 
right diaphragm.  

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in January 1998.  Thus, this claim must be 
decided under the current, post October 1, 1997, version of 
38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a)  Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

A review of the evidence of record demonstrates that the 
veteran underwent a repair of hiatal hernia and nissen 
fundoplication at a VAMC in January 1996.  The veteran was 
hospitalized from January 14, 1996 to January 28, 1996.  The 
VA discharge summary reflects that the veteran tolerated the 
procedure well and had an uneventful postoperative course.  
It was noted that he did have a mild fever spike on 
postoperative day two, but it returned to normal after 
aggressive pulmonary toilet.  The veteran was discharged in 
good condition.  

An April 1996 radiology report reflects an impression of 
elevation of the right diaphragm.  It was noted that there 
was a definite elevation of the right diaphragm that had not 
been there previously.  

A VA general medical examination dated in June 1996 reflects 
that the veteran had undergone a hiatal hernia repair in 
January 1996 with good results so far.  It was noted that he 
continued to take his medications.  Physical examination 
revealed the chest had symmetrical configuration with no lag 
or retraction on respirations.  The lungs were clear without 
wheezes, rhonchi, or rales.  A relevant diagnosis of status 
post fundoplication times two was noted.  

An impression of an elevated right diaphragm was also noted 
in a July 1996 VA radiology report.  VA treatment records 
dated in July 1997 reflect an impression of basal scarring as 
the cause of the veteran's elevated right diaphragm.  A VA 
radiology report dated in June 1998 reflects an impression of 
an abdomen ventral hernia.  At his June 2000 RO hearing, the 
veteran and his spouse testified that they believed the 
January 1996 VA nissen fundoplication repair to be the cause 
of the veteran's elevated right diaphragm.  

A private medical evaluation dated in July 2000 reflects that 
the service medical records as well as post-service medical 
records had been reviewed.  The physician noted that an 
August 1994 upper gastrointestinal study showed a very large 
incarcerated hiatal hernia.  He also noted that this was 
universally known as a surgical emergency and surgery would 
be done extremely rapidly, preferably in a handful of days if 
the patient was not too symptomatic.  He stated that several 
months went by before such surgery was performed on the 
veteran.  In regard to the January 1996 nissen fundoplication 
surgery, the physician noted that surgical dictation 
described a very large crura defect and with the crura being 
dissected out and approximated with interrupted sutures.  The 
physician stated this was important because the surgeon 
actually noted that he had to dissect the crura out as well 
as approximate them together with some sutures and it was 
right afterwards that the right diaphragm began elevating.  
The physician opined that the most probable cause of the 
chronically elevated right diaphragm was obviously this 
surgery where the surgeon noted the extensive surgery that 
had to be done in that area.  

The physician also noted the April 1996 VA radiology report 
demonstrating an elevated right diaphragm that had not been 
present previously.  The physician opined that with the 
radiology report being so close in time to the surgical 
procedure, it was absolutely without a doubt that the reason 
for the elevated right diaphragm was a postoperative 
complication of the hiatal hernia repair which was not that 
unusual a complication in this type of surgery.  He stated 
that he had personally been lucky enough to not have this 
complication happen to him when performing this type of 
procedure.  The physician disagreed with a July 1997 VA 
clinical record attributing the veteran's elevated right 
diaphragm to scarring.  The physician opined that basal 
scarring was not going to occur so quickly.  He stated the 
much more likely etiology of the elevated right diaphragm was 
the damage to the crura as previously explained.  In 
conclusion, the physician opined that it was more likely than 
not that the second surgery done on the hiatal hernia in 1996 
resulted in the chronic elevation of the right diaphragm.  It 
appeared most likely that since it was only three months 
after the surgery, the extensive repair done on the crura of 
the diaphragm was enough to manipulate the diaphragm muscle 
and/or the frank nerve in this area which resulted in the 
right diaphragm being elevated.  The physician opined that 
the veteran had a compromised lung for several reasons, 
including a kyphotic thoracic spine, emphysema, and a blunted 
right costophrenic angle with an elevated right diaphragm.  

Following a comprehensive review of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151.  The evidence of record does not show negligence or 
lack of care by VA and it does not establish that the 
veteran's residuals of the nissen fundoplication repair were 
not reasonably foreseeable.  

The Board recognizes that the July 2000 private medical 
evaluation demonstrates a causal connection between the 
veteran's January 1996 nissen fundoplication repair performed 
at a VA medical facility and his subsequent elevated right 
diaphragm.  However, the physician also stated that this was 
not an unusual complication.  Thus, the evidence does not 
demonstrate that an elevated right diaphragm is an event not 
reasonably foreseeable in this type of surgery.  
Additionally, the physician did not opine that the elevated 
right diaphragm was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  In fact, the physician stated 
that he had personally been lucky enough to not have this 
complication happen to him when performing this type of 
procedure.  As previously described, entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 requires 
more than a causal connection between the disability and VA 
treatment.  It must be shown that additional disability was 
due to VA treatment that was careless, negligent or otherwise 
administered in some degree of error, or a result not 
reasonably foreseeable.  

The Board notes that the veteran has submitted numerous pages 
of treatise evidence regarding hernias and the diaphragm.  
The evidence consists primarily of case studies and the need 
for surgery in certain instances.  However, this evidence 
does not establish negligence or lack of care as a cause of 
an elevated diaphragm following nissen fundoplication repair.  
Finally, the Board also notes that the evidence does not 
demonstrate that the veteran's elevated right diaphragm was 
caused by the lack of emergency surgery in 1994 or 1995 when 
a very large incarcerated hiatal hernia was noted.  Although 
the July 2000 private physician opined that such a finding 
usually resulted in emergency surgery, he noted no resulting 
disability caused by the absence of emergency surgery.  The 
physician gave a detailed opinion as to the cause of the 
veteran's elevated right diaphragm and nowhere in that 
opinion did he cite the lack of emergency surgery in 1994 or 
1995 as a contributing factor or cause.  

As the evidence does not demonstrate that the veteran's 
residuals of a nissen fundoplication repair performed at a 
VAMC in January 1996 are the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing his 
treatment; or that an elevated right diaphragm was an event 
not reasonably foreseeable, entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 is not warranted and 
the appeal must be denied.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

